Citation Nr: 0522248	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.V., C.L.

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1947 to August 
1968.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The appellant 
provided testimony at a personal hearing before the Board 
that was conducted at the RO in March 2005.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The veteran died in March 2003.  According to the death 
certificate, he died of metastatic renal carcinoma.  At the 
time of his death, the veteran was not service connected for 
any disability.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2004).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for prostate cancer manifested to a degree of 10 
percent at any time after service in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, or in the demilitarized zone 
of Korea from April 1968 to July 1969.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2004).

According to testimony from the appellant and from C.G. at 
the March 2003 RO hearing, the appellant was told by "Dr. 
Ashley" that the veteran's renal carcinoma was causally 
related to his prostate cancer.  It is contended that the 
veteran's prostate cancer was due to his exposure to Agent 
Orange in Vietnam.  It appears from the record that the 
physician in question is P. C. Aschi, D.O.  The Board notes, 
however, that while a March 2005 statement from Dr. Aschi 
does conclude that he could not positively state that the 
metastatic disease that caused the veteran's death was not 
secondary to his prostate cancer, this only shows the 
possibility, rather than the probability, of a causal 
connection between the metastatic cancer that caused the 
veteran's death and his prostate cancer.  When a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the claimant.  By reasonable doubt it is meant 
that an approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).  The Court has held that on numerous 
occasions that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Consequently, the Board finds that additional development is 
needed prior to Board adjudication.  Accordingly, the case is 
remanded for the following actions:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claim for service connection for 
the cause of the veteran's death.  After 
obtaining any necessary authorization 
from the appellant for the release of 
any private medical records, the RO 
should obtain and associate with the 
file all records that are not currently 
on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  The RO should provide a copy of the 
March 2003 Autopsy Report to Dr. Aschi 
of Southwestern Ohio Urology, 1150 West 
Locust St., Suite 600, Wilmington, Ohio 
45177, and request that, after review of 
the Report, he provide a written 
statement addressing whether he believes 
that it is at least as likely as not 
that the veteran's prostate cancer 
significantly contributed to his death 
from metastatic renal carcinoma.  Dr. 
Aschi should provide a supporting 
rationale for his opinion.  This opinion 
should be typed and associated with the 
claims file.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the 
veteran's death and for Dependents' 
Education Assistance under Chapter 35, 
United States Code.  If the issues 
continue to be denied, the RO should 
provide the appellant and her 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




